Citation Nr: 1755558	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-26 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in August 2015.  

In November 2015 and March 2016, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  


FINDING OF FACT

The Veteran does not have a hearing loss disability as defined by VA regulations.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385, 4.85 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has bilateral hearing loss that is related to in-service noise exposure.  The Board disagrees. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Moreover, such results must be conducted on evaluations consistent with the requirements of 38 C.F.R. § 4.85(a).  In short, specific competent medical evidence is required to determine whether the Veteran has a hearing loss disability for VA purposes.

In this case, the record indicates that the September 2006, May 2012, and December 2015 audiograms are in accord with the requirements of 38 C.F.R. § 4.85(a).  The September 2006 VA examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
15
30
LEFT
15
10
10
20
30

Speech recognition scores were 94 percent for the right ear, and 98 percent for the left ear.  As the audiogram was conveyed in straightforward graph form, the Board finds that it is able to interpret the findings.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (wherein the United States Court of Appeals for Veterans Claims (Court) stated that it does not have the power to interpret the results of a graphic-type audiogram, and further indicating the Board is empowered to make such factual findings in the first instance).  

While the Board recognizes the January 2011 audiogram of record, no Maryland CNC Test appears to have been conducted.  Instead, NU-6 testing was performed.  As such, the Board must find that this audiogram is not in accord with the requirements of 38 C.F.R. § 4.85(a), and is otherwise inadequate to show the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385.

The May 2012 VA examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
25
LEFT
10
5
10
20
20

Speech recognition scores were 98 percent for the right ear, and 98 percent for the left ear.

The most recent December 2015 VA examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
25
LEFT
10
10
10
20
20

Speech recognition scores were 94 percent for the right ear, and 94 percent for the left ear.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110; Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has had medical testing consistent with 38 C.F.R. § 4.85(a) at any time during the pendency of this case which demonstrates a hearing loss disability as defined by 38 C.F.R. § 3.385.  As such, at no time has he had a hearing loss disability for VA purposes. 

For these reasons, the Board must find that the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


